internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-121194-98 date date x a b d1 d2 d3 d4 d5 year year year dear this letter responds to your letter signed date and subsequent correspondence requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year a and b then the sole shareholders of x intended that x begin its business on d2 of year and that x elect to be an s_corporation a and b relied on x’s attorney to prepare x’s s_corporation_election however a form_2553 election by a small_business_corporation was not filed for x’s year taxable_year rather x at its accountant’s suggestion filed a form_2553 soon after it actually began business in d3 of year and the form_2553 was accepted for year x requests that its election to be an s_corporation be treated as effective as of year x a and b agree to make adjustments consistent with the treatment of x as an s_corporation sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 this ruling is conditioned on x by d4 and a and b by d5 filing any amended returns consistent with the treatment of x as an s_corporation beginning with its year taxable_year except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
